DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 10 and 19 are objected to because of the following informalities:  
- Claim 1, line 10, “a keyhole” should read --one of the keyholes--
- Claim 1, lines 10-11, “an interior compartment” should read --one of the interior compartments--
- Claim 10, line 12, “a keyhole” should read --one of the keyholes--
- Claim 10, lines 12-13, “an interior compartment” should read --one of the interior compartments--
- Claim 19, lines 11-12, “the keyhole” should read --one of the keyholes--
- Claim 19, line 12, “an interior compartment” should read --one of the interior compartments--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9, 10, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winnard (US Pat. No. 9,764,460 B2).
In regards to claim 1, Winnard teaches a pneumatic tool holder apparatus (10) comprising: a housing (18, Fig. 29) having a bottom plate, the housing mountable to a mounting structure with the bottom plate facing a ground surface; a plurality of keyholes (22/24, Fig. 28) formed in the bottom plate, wherein each of the plurality of keyholes have an enlarged side (24) and a non-enlarged side (22), the enlarged side sized to receive an end (14) of a pneumatic tool coupling device and the non-enlarged side sized smaller than a collar (16) on the end of the pneumatic tool coupling device; and a plurality of interior compartments (20, Fig. 29) formed within the housing, each interior compartment corresponding to one of the plurality of keyholes, wherein when the end of the pneumatic tool coupling device is inserted through a keyhole and into an interior compartment, the interior compartment prevents debris from gaining access to a pneumatic interior of a pneumatic tool (12).
In regards to claim 4, Winnard teaches at least one fixture structure (48) connected to the housing, the at least one fixture structure facilitating mounting of the housing to the mounting structure (44).
In regards to claim 9, Winnard teaches a top plate of the housing (see top plate of housing 18 in Fig. 29), wherein the top plate is substantially planar, wherein the top plate is sized to be a shelf.
In regards to claim 10, Winnard teaches a system for storing pneumatic tools in a debris-free environment, the system comprising: a pneumatic tool holder apparatus (10) having: a housing (18, Fig. 29) having a bottom plate; a plurality of keyholes (24/22, Fig. 28) formed in the bottom plate, wherein each of the plurality of keyholes have an enlarged side (24) and a non-enlarged side (22); and a plurality of interior compartments (20, Fig. 29) formed within the housing, each interior compartment corresponding to one of the plurality of keyholes; a mounting structure (44), wherein the housing is mountable to the mounting structure with the bottom plate facing a ground surface; and at least one pneumatic tool (12), wherein an end of a pneumatic tool coupling device (14) attached to the at least one pneumatic tool is inserted through a keyhole and into an interior compartment, wherein the enlarged side is sized to receive the end of the pneumatic tool coupling device and the non-enlarged side sized smaller than a collar (16) on the end of the pneumatic tool coupling device, and wherein the interior compartment prevents debris from gaining access to a pneumatic interior of the pneumatic tool.
In regards to claim 13, Winnard teaches at least one fixture structure (48) connected to the housing, the at least one fixture structure facilitating mounting of the housing to the mounting structure (44).
In regards to claim 18, Winnard teaches a top plate of the housing (see top plate of housing 18 in Fig. 29), wherein the top plate is substantially planar, wherein the top plate is sized to be a shelf.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Winnard (US Pat. No. 9,764,460 B2) in view of Wang (US Pub. No. 2013/0043201 A1).
In regards to claims 2 and 11, Winnard does not teach at least one partition within the housing, wherein the at least one partition separates two of the plurality of interior compartments.
Wang teaches a housing (10) for suspending tools (40), wherein the housing includes at least one partition (111) within the housing, wherein the at least one partition separates two of the plurality of interior compartments (e.g.; see Fig. 7).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Winnard’s tool holder apparatus in have at least one partition within the housing, wherein the at least one partition separates two of the plurality of interior compartments.  The motivation would be for the purpose of providing better storage effects as taught by Wang (Para 0002).
In regard to claims 3 and 12, in modifying Winnard, Wang teaches the at least one partition (Wang: 111) prevents air flow between the two of the plurality of compartments (i.e.; the partitions fully separate the compartments as shown in Fig. 7 of Wang).
In regards to claim 19, Winnard teaches a pneumatic tool holder apparatus (10) comprising: a housing (18, Fig. 29) having a bottom plate, a top plate, and side plates (see Figs. 28 and 29), the housing mountable to a mounting structure (44) with the bottom plate facing a ground surface; at least three keyholes (24/22) formed in the bottom plate, wherein each of the three keyholes have an enlarged side (24) and a non-enlarged side (22), the enlarged side sized to receive an end of a pneumatic tool coupling device (14) and the non-enlarged side sized smaller than a collar (16) on the end of the pneumatic tool coupling device; and at least three interior compartments (20, Fig. 29) formed within the housing, the three interior compartments corresponding to the three keyholes, respectively, wherein when the end of the pneumatic tool coupling device is inserted through the keyhole and into an interior compartment, the interior compartment prevents debris from gaining access to a pneumatic interior of a pneumatic tool (12).
Winnard does not teach each of the interior compartments being substantially closed from an air flow except through the keyhole.  Wang teaches a tool holder apparatus for suspending tools (40), wherein the tool holder includes a housing (10) with interior compartments substantially closed from an airflow except through a bottom hole via partitions (111), front panels (22) and the real panel (110).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Winnard’s tool holder apparatus such that each of the interior compartments is substantially closed from an air flow except through the keyhole.  The motivation would be for the purpose of providing better storage effects as taught by Wang (Para 0002).
In regards to claim 20, in modifying Winnard, Wang teaches a partition (Wang: 111) within the housing, the partition separating two of the three interior compartments.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Winnard (US Pat. No. 9,764,460 B2) in view of Grayson (US Pub. No. 2006/0243686 A1).
In regards to claims 5 and 14, Winnard does not teach four fixture structure connected to the housing.  Grayson teaches a housing (22) with four fixture structures (70 at each of the four corners) connected to the housing.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Winnard’s tool holder apparatus to have teach four fixture structure connected to the housing.  The motivation would be for the purpose of using any method of attachment based on weighted factors as taught by Grayson (Para 0034).
Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Winnard (US Pat. No. 9,764,460 B2) in view of Lin (US Pat. No. 6,161,707).
In regards to claims 6 and 15, Winnard teaches a rear plate (26) positioned along a rear portion of the housing.  Winnard does not teach the rear plate is removable.
Lin teaches a removable rear plate (20).  Furthermore, it was held that making structure removable would be obvious to one of ordinary skill in the art if considered desirable for any reason (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).
It would be obvious to one of ordinary skill in the art before the effective filing date to make Winnard’s rear plate removable as taught by Lin.  The motivation would be for the purpose of allowing the rail (48) to be interchangeable with other mounting members based on the particular mounting structure the tool holder apparatus is attached to.
In regards to claims 7 and 16, in modifying Winnard, Lin teaches the rear plate (Lin: 20) is removably positionable within a recessed edge (Lin: 13) along the rear portion of a housing (10), wherein the rear plate does not extend beyond the rear surface of the housing (i.e.; the rear surface of 13; see Fig. 3 of Lin).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Winnard (US Pat. No. 9,764,460 B2) and Lin (US Pat. No. 6,161,707), and in further view of Wang (US Pub. No. 2013/0043201 A1).
In regards to claims 8 and 17, Winnard, modified by Lin, does not teach the rear plate contacts at least one partition positioned between the plurality of compartments.
Wang teaches a tool holder apparatus for suspending tools (40), wherein a rear plate (110) of the housing (10) contacts at least one partition (111) positioned between a plurality of compartments.
It would be obvious to one of ordinary skill in the art before the effective filing date to further modify Winnard’s tool holder apparatus to have the rear plate contact at least one partition positioned between the plurality of compartments.  The motivation would be for the purpose of providing better storage effects as taught by Wang (Para 0002).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631